This was an action of ejectment. Actions of ejectment are founded upon the legal title. A patentee from the United States Government of lands described in the patent holds the legal title to such lands and one who contests the *Page 751 
title of the patentee in a court of law must show a superior legal title. Henshaw v. Bissell, 18 Wall. (U.S.) 255, 21 L.Ed. 835.
The holder of a certificate of a homestead entry in possession of the land cannot defend against an action of ejectment brought by the grantee in fee of the United States, whether the plaintiff's patent was issued before or after the issuance of the certificate. Lowery v. Baker, 141 Ala. 600, 37 So.2d Rep. 637.
Until an entryman has become entitled to a patent he has no vested rights in the land as against the United States such as will deprive Congress of the power to dispose of the land otherwise than by a patent to him. Lovell v. Wall, 31 Fla. 73, 12 So.2d Rep. 659; Hagan v. Ellis, 39 Fla. 463, 22 So.2d Rep. 727.
The entryman acquires only an equitable interest, but such an interest is not a defense against the legal title. My conclusion is that Kelsey could not interpose as a defense in ejectment his equitable interests acquired under his entry upon the land against the holder of the legal title under a patent from the United States.